PROB 12B
(4/19)

United States District Court
for
District of New Jersey

Request for Modifying the Conditions or Term of Supervision

with Consent of the Offender
(Probation Form 49, Waiver of Hearing is Attached)

Name of Offender: Samuel J Perez Cr.; 19-00512-001
PACTS #: 947921
Name of Sentencing Judicial Officer: THE HONORABLE STEVE C. JONES
UNITED STATES DISTRICT JUDGE
(Northern District of Georgia)

Name of Assigned Judicial Officer: © THE HONORABLE ANNE E. THOMPSON
SENIOR UNITED STATES DISTRICT JUDGE
(Jurisdiction Transferred July 22, 2019)

Date of Original Sentence: 08/25/2015

Original Offense: Wire Fraud

Original Sentence: Imprisonment — 46 Months; Supervised Release — 3 Years

Special Conditions: Restitution - Money, Special Assessment, DNA testing, No New Debt/Credit,
Financial Disclosure, Search/Seizure

 

Type of Supervision: Supervised Release Date Supervision Commenced: 07/16/2018
PETITIONING THE COURT
T To extend the term of supervision for years, for a total term of years,

¥ To modify the conditions of supervision as follows:

ALCOHOL/DRUG TESTING AND TREATMENT

You must refrain from the illegal possession and use of drugs, including prescription medication
not prescribed in your name, and the use of alcohol, and must submit to urinalysis or other forms
of testing to ensure compliance. It is further ordered that you must submit to evaluation and
treatment, on an outpatient or inpatient basis, as approved by the U.S. Probation Office. You must
abide by the rules of any program and must remain in treatment until satisfactorily discharged by
the Court. You must alert all medical professionals of any prior substance abuse history, including
any prior history of prescription drug abuse. The U.S. Probation Office will supervise your
compliance with this condition.

CAUSE

On October 18, 2019, Your Honor was notified by the Probation Office of the offender’s arrest for
Operating a Motor Vehicle Under the Influence. At this time, we advised Your Honor that should the
offender be found guilty of this charge, the offender would be enrolled in a substance abuse treatment
program. On January 9, 2020, the offender pled guilty to the charge, however, because the offender’s
Prob 12B — page 2
Samuel J Perez

original Judgment of Conviction does not include the Alcohol/Drug Testing and Treatment, the Probation
Office is unable to fund the offender being assessed at a treatment provider. Because the offender currently
lacks any health insurance, the Probation Office seeks to add the said condition in order to fund the
offender’s substance abuse treatment.

Respectfully submitted,
Carly T. Schultz
By: Carly T. Schultz
U.S. Probation Officer
Date: 01/27/2020

THE COURT ORDERS:

Dancin of Supervision as Noted Above
The Modification of Conditions as Noted Above (as recommended by the Probation Office)

™ No Action
Langhe Jndicial Officer $$
i Ap 7 bs

[ Other
° J Dats/

  

 
PROB 49
(4/19)

UNITED STATES DISTRICT COURT
FOR THE
DISTRICT OF NEW JERSEY

Waiver of Hearing to Modify Conditions
of Probation/Supervised Release or Extend Term of Supervision

I have been advised and understand that | am entitled by law to a hearing and assistance of
counsel before any unfavorable change may be made in my Conditions of Probation and Supervised
Release or my period of supervision being extended, By “assistance of counsel,” | understand that | have
the right to be represented at the hearing by counsel of my own choosing if 1 am able to retain counsel. |
also understand that I have the right to request the court to appoint counsel to represent me at such a
hearing at no cost to myself if 1 am not able to retain counsel of my own choosing.

I hereby voluntarily waive my statutory right to a hearing and to assistance of counsel. | also
agree to the following modification of my Conditions of Probation and Supervised Release or to the
proposed extension of my term of supervision:

Y To extend the term of supervision for years, for a total term of years.
M To modify the conditions of supervision as follows:
ALCOHOL/DRUG TESTING AND TREATMENT

You must refrain from the illegal possession and use of drugs, including prescription medication
not prescribed in your name, and the use of alcohol, and must submit to urinalysis or other forms
of testing to ensure compliance. It is further ordered that you must submit to evaluation and
treatment, on an outpatient or inpatient basis, as approved by the U.S. Probation Office. You must
abide by the rules of any program and must remain in treatment until satisfactorily discharged by
the Court. You must alert all medical professionals of any prior substance abuse history,
including any prior history of prescription drug abuse, The U.S. Probation Office will supervise
your compliance with this condition.

  

a
“ va

Witness: /. Cy ——S< Signed; ==>

US. Probation Officer Probationienon or “Ss Shpetyised Releasce
Carly T. Schuftz SS

 

 

 
